internal_revenue_service index nos number release date legend corporation washington dc person to contact telephone number refer reply to cc dom p si plr-120632-98 date date date state a b c d e individual spouse child child husband date individual dollar_figuref date date g h date i j dear we received the request for rulings concerning the application of sec_2703 of the internal_revenue_code to certain transactions this letter responds to that request the facts and representations submitted are as follows corporation was formed on date in state corporation has a shares of authorized stock divided into b shares of voting common_stock and c shares of non-voting common_stock there are currently d shares of voting common_stock and e shares of non-voting common_stock outstanding all of the outstanding shares are owned by individual spouse the spouse of individual child child and husband child 2’s husband it is represented that aside from the differences in voting rights all shares of corporation common_stock have the same rights and preferences it is represented that all of the outstanding shares are subject_to a shareholder’s agreement agreement dated date which date is before date the original parties to agreement are individual individual child and child agreement imposes a broad restriction on transfer of shares of stock of corporation a shareholder may however gift all or any portion of his shares to his spouse children or issue or to a_trust for the benefit of the shareholder his spouse children or issue provided that simultaneously with such transfer the donee or trustee as the case may be executes a counterpart of agreement agreeing to its terms agreement also allows a shareholder to sell shares to a third party after giving corporation a right_of_first_refusal to purchase the shares at the price specified in agreement agreement provides that upon the death of any shareholder the estate of the deceased shareholder has the option to cause corporation to redeem the deceased shareholder’s shares of stock up to a maximum price of dollar_figuref it is represented that since the adoption of agreement corporation repurchased the shares of individual one of the original parties to agreement in addition shares have been transferred among the original parties to agreement by gift by individual to spouse and by sale by child to husband the spouse of child it is also represented that agreement has not been otherwise amended or modified by the parties since its adoption more specifically it is represented that the following transactions have taken place since the date of the agreement on date corporation redeemed and canceled all of individual 2’s shares of voting and nonvoting_stock for a redemption price arrived at by the parties with reference to the terms and provisions of agreement on date individual transferred by gift g shares of voting_stock in corporation to spouse and h shares of voting_stock each to child and child it is represented that following the transfer spouse became a party to agreement and the transferred stock continued to be subject_to the rights and restrictions set forth in agreement in addition child and child were each original parties to agreement and the transferred stock continued to be subject_to agreement and on date child sold i shares of voting_stock and j shares of nonvoting_stock in corporation to husband corporation did not exercise its right of refusal to redeem the offered stock prior to the sale and the purchase_price was determined in accordance with the valuation procedure set forth in agreement following the transfer husband became party to agreement and the transferred stock continued to be subject_to agreement corporation now proposes to adopt a plan that would benefit key employees none of whom would be an existing shareholder or family_member of an existing shareholder the proposed plan would include providing stock_options stock appreciation rights sar’s or a combination of the two to certain employees of corporation the stated purpose for the transaction is i to provide key employees with the opportunity to participate in the appreciation of corporation’s value ii to improve the alignment of management interests with the interests of the shareholders iii to attract and retain key executives and iv to compensate key executives for leadership in creating value for corporation the stock_option plan under the proposed stock_option plan participating employees would have the right to purchase shares of corporation’s nonvoting_stock at a specified price for up to ten years after the date the stock_option is awarded at the time the participating employees exercise the stock_options the participating employees will obtain shares of nonvoting_stock of corporation with the same rights and preferences as the nonvoting_stock currently outstanding including the right to share dividend distributions the shares acquired upon exercise of the stock_options would be issued from authorized but unissued shares of its nonvoting common_stock it is represented that none of the shares currently held by the shareholders would be used to implement the stock_option aspect of the plan it is represented that the option shares would not be subject_to agreement but would be subject_to the restrictions on transfer and redemption set forth in the plan documents in addition it is represented that as a general_rule a stock_option would be issued with an exercise price strike_price equal to the value of corporation’s stock at the time the option is granted such value would be determined in accordance with the valuation procedures established under agreement corporation may offer discounted strike prices to one or more participating employees broad restrictions would be imposed on both the transfer of the stock_options and the transfer of any option shares acquired pursuant to the exercise of the stock_options it is represented that the stock_options would be nontransferable with the exception of transfer upon the death of the option holder pursuant to the terms of his or her will or by the laws of descent and distribution it is represented that all option shares acquired pursuant to the exercise of the stock_options would also be nontransferable with the exception of redemptions of such stock by corporation and transfers upon the death of the employee pursuant to the terms of his or her will or by the laws of descent and distribution it is represented that beginning one year after the issuance of an option share a participating employee may require corporation to redeem such share for its value at that time determined in accordance with agreement if an employee is terminated for cause or for violation of a non-competition non-solicitation confidentiality or other restrictive covenant with corporation corporation would have the right to redeem all of that employee’s option shares at a price equal to the lesser_of i the price at which the employee purchased the option shares or ii the value of the option shares as of the date of such termination or violation with such value to be determined in accordance with the valuation procedure set forth in agreement it is represented that both incentive stock_options and non-qualified stock_option awards would be permitted under the plan in addition it is represented that it may be necessary or desirable for corporation to authorize additional shares of nonvoting_stock in order to implement the stock_option aspect of the plan which would require an amendment to the articles of incorporation the sar’s it is represented that under this aspect of the proposed plan the participating employees would be provided with a right to receive an amount equal to the appreciation in value of corporation for up to ten years after the date the sar is awarded it is represented that no shares of stock would be awarded under this aspect of the proposed plan and no current or future rights of ownership of stock in corporation would be conferred upon participating employees under the sar the participating employees would not be entitled to any voting rights would not be entitled to receive cash property or other dividend distributions with respect to corporation’s common_stock and would not have any of the rights or benefits which accompany the ownership of common_stock under either state or federal_law or as a result of acquiring the sar’s it is represented that at the time the sar is granted the base value would be set equal to the value of a share of corporation’s non-voting stock at that time with such value to be determined in accordance with the valuation procedure set forth in agreement at the time the participating employee exercises the sar such employee will be entitled to payment from corporation of an amount equal to the appreciation if any between the base value of the sar and the value of a share of corporation’s nonvoting_stock at the time of the exercise with such value to be determined in accordance with the valuation procedures in agreement it is represented that the sar’s would not be transferable except upon the participating employee’s death pursuant to the terms of his or her will or by the laws of descent and distribution the sar may be exercised at any time upon giving formal notice to corporation which would have the right to structure the redemption as either a lump sum payment or as a payment over a specified time upon exercise of a sar all rights to future appreciation would be forfeited at the end of the ten-year period corporation would automatically exercise all unexercised sar’s the following rulings are requested the prior transfers and redemptions of stock in corporation subsequent to the effective date of agreement did not constitute substantial modifications of any of the rights or restrictions imposed by agreement for purposes of sec_25_2703-1 and therefore agreement is not currently subject_to sec_2703 the adoption and implementation of the stock_option aspect of the proposed plan will not constitute a substantial modification of any of the rights or restrictions imposed by agreement for purposes of sec_25_2703-1 and therefore agreement will not be subject_to sec_2703 and the adoption and implementation of the sar aspect of the proposed plan will not constitute a substantial modification of any of the rights or restrictions imposed by agreement for purposes of sec_25_2703-1 and therefore agreement will not be subject_to sec_2703 ruling_request a redemption of individual 2's stock sec_2703 of the code provides that for transfer_tax purposes the value of any property is determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property under public law e a sec_2703 applies to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions which are substantially_modified after that date sec_25_2703-1 of the gift_tax regulations provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to the property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that the updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already a party to the right or restriction in the present case agreement among the shareholders of corporation was in effect prior to date and has not been amended after that date as such agreement is not subject_to sec_2703 as long as it is not substantially_modified as set forth in sec_25_2703-1 based on the facts and representations submitted we conclude that the redemption of individual 2's stock in corporation did not constitute a substantial modification for purposes of sec_25_2703-1 because neither the quality value or timing of the rights of the parties currently subject_to agreement were substantially_modified b prior transfers among family members in the present case we conclude that the transfer by gift of shares of corporation to child and child were not substantial modifications of agreement because each is an original party to agreement further the transfer to two new family_member shareholders spouse and husband were not substantial modifications to agreement because neither were members of a generation lower than the lowest generation already party to agreement ie the generation including child and child ruling_request sec_2 and it is represented that the proposed plan would be implemented to benefit certain key employees of corporation none of whom would be an existing shareholder or a family_member of an existing shareholder consequently the participating employees would be individuals who are not family members with respect to any of the existing shareholders of the corporation the implementation of the proposed plan and issuance of stock_options and sar’s would be in consideration for services rendered to corporation in transactions in the ordinary course of business ie bona_fide at arms-length and free from any donative_intent provided the final plans comport with the representations made we conclude that the adoption and implementation of the proposed plan would not cause substantial modifications to agreement for purposes of sec_25_2703-1 and thus would not affect the exempt status of agreement for purposes of sec_2703 except as specifically ruled herein we express or imply no opinion under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons badge assistant to the chief branch office of assistant chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
